IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: CLOSURE DECISION OF              : No. 14 WM 2015
PENNSYLVANIA DEPARTMENT OF              :
STATE, BUREAU OF COMMISSIONS,           :
ELECTIONS AND LEGISLATION               :
                                        :
                                        :
PETITION OF: ROBERT J. FRASCONI         :


                                     ORDER


PER CURIAM
     AND NOW, this 11th day of March, 2015, the Application for Extraordinary Relief

is DISMISSED AS MOOT.